                Case 5:20-cv-00182 Document 1 Filed 02/14/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 DD&B CONSTRUCTION, INC.,                       §
     Plaintiff,                                 §
                                                §
                                                §
 V.                                             §       CIVIL ACTION NO. _______________
                                                §
 THE HANOVER INSURANCE                          §
                                                §
 COMPANY;                                       §
      Defendant.                                §                   [JURY DEMANDED]

                           DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Defendant, THE HANOVER INSURANCE COMPANY (herein

“Defendant” of “Hanover”), and files this, its Notice of Removal pursuant to 28 U.S.C. §§ 1332,

1441, and 1446 as follows:

                                 I.    PROCEDURAL HISTORY

        1.       On January 15, 2020, Plaintiff, DD&B Construction, Inc., (“Plaintiff”) filed its

Original Petition and initiated an action against Defendant in the 150th Judicial District Court of

Bexar County, Texas, in Cause No. 2020CI00922 (the “State Court Action”). See Exhibit “A”

attached hereto and incorporated herein by reference.

        2.       Defendant was served on January 22, 2020, with a copy of the Summons of Citation

and Plaintiff’s Original Petition. See Exhibit “B” for a copy of the Citation attached hereto and

incorporated herein by reference.

        3.       Defendant filed an Answer in the State Court Action on February 13, 2020. See

Exhibit “C” attached hereto and incorporated herein by reference.

        4.       Defendant’s Notice of Removal was filed on February 14, 2020, which is within

the thirty-day statutory time period for removal allowed under 28 U.S.C. §1446(b).

                                                                                                 1
PD.28026633.1
                Case 5:20-cv-00182 Document 1 Filed 02/14/20 Page 2 of 6




                                II.   FACTUAL BACKGROUND

        5.       Defendant provided Builders’ Risk insurance to PHG Stone Oak, LLC (“PHG

Stone Oak”) under Policy No. IHA-D020546-00 (the “Policy”) for a Home2Suites hotel which

was being built at 1807 N. Loop East, San Antonio, Texas 78259 (the “Property”). PHG Stone

Oak hired DD&B Construction, Inc. as the general contractor for the project. On or about July 4,

2017, DD&B Construction, Inc. created a condition which caused flooding of the structure. PHG

Stone Oak also retained DD&B Construction, Inc. to perform the water remediation services. A

dispute arose between Defendant’s insured, PHG Stone Oak, and DD&B Construction, Inc.

concerning the amount of money owing for the work performed less damages. Defendant agreed

to pay – and did pay – an additional $195,000.00 on the loss for the disputed remediation expenses

in exchange for a full and final release.

        6.       Defendant does not admit the underlying facts alleged by Plaintiff and expressly

denies any liability to Plaintiff. Defendant contends that no additional money is owing, and in the

alternative, that if there is additional money owing, then it is owed solely by PHG Stone Oak.

                              III.    DIVERSITY JURISDICTION

        7.       Plaintiff, DD&B Construction, Inc., is a corporation formed under the laws of

Maryland with its principal place of business in Gaithersburg, Maryland. Plaintiff is a citizen of

the State of Maryland for diversity purposes.

        8.       Defendant, Hanover, is an insurer incorporated under the laws of the State of New

Hampshire and with its principal place of business in the Commonwealth of Massachusetts.

Defendant is a citizen of those states for diversity purposes.

        9.       Removal is proper because there is complete diversity between the parties.

        10.      Venue is proper in the Western District of Texas, San Antonio Division, because



                                                -2-
PD.28026633.1
                Case 5:20-cv-00182 Document 1 Filed 02/14/20 Page 3 of 6




the Property made the subject of the suit is located within the San Antonio Division.

        11.      The “matter in controversy” under 28 U.S.C. § 1332(a) is determined by reference

to the plaintiff’s pleadings. The damages the plaintiff claims in its petition, if apparently claimed

in good faith, are controlling. St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288

(1938). Plaintiff has pled that it seeks damages in excess of $100,000.00 in its Petition at Paragraph

No. 6. See Exhibit “A.” Thus, the total economic damages and attorneys’ fees being sought

exceeds the $75,000 jurisdictional minimum amount in controversy.

                           IV.    INFORMATION FOR THE CLERK

        12.      Plaintiff: DD&B Construction, Inc.

        13.      Defendant: The Hanover Insurance Company

        14.      The case is pending in the 150TH Judicial District Court of Bexar County:

                 Honorable Monique Diaz
                 Bexar County District Civil Courthouse
                 100 Dolorosa, 2nd Floor
                 San Antonio, TX 78205
                 Telephone: (210) 335-2533

        15.      Pursuant to 28 U.S.C. §1446(a), Defendant has attached copies of all processes and

pleadings served upon it in the state court action. No further proceedings have been had therein.

There are no other pleadings in state court.

        16.      Counsel for Plaintiff, DD&B Construction, Inc.:

                 Christopher G. Burwell; SBN: 24063581
                 BAILEY & BAILEY, P.C.
                 230 Pereida Street
                 San Antonio, TX 78210-1145
                 Phone: 210-225-7747
                 Facsimile: 210-225-8246
                 E-mail: cburwell@baileyandbaileypc.com




                                                -3-
PD.28026633.1
                Case 5:20-cv-00182 Document 1 Filed 02/14/20 Page 4 of 6




        17.      Counsel for Defendant, The Hanover Insurance Company:

                 Peri H. Alkas; TBN: 00783536
                 Mark Dodart; TBN: 00792286
                 Chad Schreiber; TBN: 24085732
                 PHELPS DUNBAR LLP
                 500 Dallas, Suite 1300
                 Houston, Texas 77002
                 Phone:         713-626-1386
                 Facsimile:     713-626-1388
                 E-Mail: peri.alkas@phelps.com
                         mark.dodart@phelps.com
                         chad.schreiber@phelps.com

Jury Demand

        18.      Plaintiff demanded a jury trial in state court.

        19.      Defendant demanded a jury trial in state court and requests a trial by jury in federal

court as well.

Miscellaneous

        20.      On the same day this Notice of Removal was filed, Defendant filed notice of this

removal in the State Court Action. A copy of this Notice of Removal filed in the State Court

Action is attached as Exhibit “D.”

        21.      Because Plaintiff is a corporation and a citizen of Maryland; Defendant is an insurer

incorporated under the laws of New Hampshire and with its principal place of business in

Massachusetts, and the amount in controversy exceeds $75,000, the Court has subject matter

jurisdiction based on diversity of citizenship and residency. 28 U.S.C. §1132. As such, this

removal action is proper.

        WHEREFORE, Defendant respectfully requests that the above-entitled action be removed

from the 150TH District Court of Bexar County, Texas, to the United States District Court for the

Western District of Texas, San Antonio Division.



                                                  -4-
PD.28026633.1
                Case 5:20-cv-00182 Document 1 Filed 02/14/20 Page 5 of 6




                                   Respectfully submitted,


                                   By:    /s/ Peri H. Alkas
                                          Peri H. Alkas
                                          ATTORNEY-IN-CHARGE
                                          State Bar No. 00783536
                                          Federal Bar No. 15785
                                          PHELPS DUNBAR, LLP
                                          500 Dallas, Suite 1300
                                          Houston, Texas 77002
                                          Telephone (713) 626-1386
                                          Facsimile (713) 626-1388
                                          Email: peri.alkas@phelps.com

                                   ATTORNEY-IN-CHARGE FOR DEFENDANT,
                                   THE HANOVER INSURANCE COMPANY


OF COUNSEL:
Mark C. Dodart
TBN: 00792286
PHELPS DUNBAR, LLP
mark.dodart@phelps.com
Chad W. Schreiber
TBN: 24085732
PHELPS DUNBAR, LLP
chad.schreiber@phelps.com




                                           -5-
PD.28026633.1
                Case 5:20-cv-00182 Document 1 Filed 02/14/20 Page 6 of 6




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served
upon all known counsel of record as listed below by placing a copy of same in the United States
mail, certified, return receipt requested, electronically, and/or hand delivery on February 14, 2020.

     Christopher G. Burwell                           VIA CM/RRR: : 7106 1970 0001 1488 0311 AND
     BAILEY & BAILEY, P.C.                            VIA E-MAIL: cburwell@baileyandbaileypc.com
     230 Pereida Street
     San Antonio, TX 78210-1145




                                               /s/ Peri H. Alkas
                                               Peri H. Alkas




                                                -6-
PD.28026633.1
